The defendant is appellant from a judgment of separation from bed and board, with its consequence of a dissolution of the matrimonial community, and from a judgment condemning him to pay alimony pendente lite.
Plaintiff bases her action on charges of ill treatment, excesses, and outrages. Defendant denies generally the charges of plaintiff, and, specifically alleging that plaintiff was guilty of excesses, cruel treatment, and outrages towards him, reconvened for a judgment of separation from bed and board in his favor.
The case, like most cases of the same kind, presents only questions of fact. The testimony tends to some extent to prove mutual wrongs between the parties, but they are not of the same nature. We are convinced from our examination of the record that any ebullitions of ill temper displayed by the plaintiff were the natural consequences of the treatment accorded her by defendant.
It is in the record that plaintiff was subjected to repeated acts of cruelty at the hand of the defendant. She was struck blows, pushed about, pulled by the hair, and frequently cursed and abused; much of the ill treatment being in the presence of other persons. *Page 762 
In these circumstances, the plaintiff is clearly entitled to relief.
Appellant does not argue his appeal from the interlocutory judgment condemning him to pay plaintiff alimony pendente lite at the rate of $5 a week. Appellant earns $45 a week; hence the alimony awarded is not excessive; and his complaint against the judgment is not well founded.
For the reasons assigned, the judgments herein appealed from are affirmed.
O'NIELL, C.J., absent.